Citation Nr: 1048425	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral hip condition, 
to include as secondary to service-connected internal derangement 
of the right knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1985 to January 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 RO decision, which denied a claim 
for service connection for a bilateral hip condition.  

As will be discussed below, the Veteran was previously scheduled 
for a Travel Board hearing before a Veterans Law Judge who was 
designated to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.  The Board notes that the Veteran indicated prior to 
this hearing that he wished to be rescheduled for another time.  
A motion to have his hearing rescheduled was never adjudicated.  
As such, this determination will also serve as a grant for the 
Veteran's motion to be rescheduled for a Travel Board hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a 
bilateral hip condition, to include as secondary to service-
connected internal derangement of the right knee.  

The Board notes that the Veteran indicated on his August 2007 VA 
Form 9 Appeal that he wished to have a hearing before a member of 
the Board at a local VA office.  Letters dated May 1, 2008, and 
May 22, 2008, notified the Veteran that he was scheduled for a 
Travel Board hearing on June 10, 2008.  In a June 9, 2008, Report 
of Contact, it was noted that the Veteran called VA to advise 
that he would not be able to attend his scheduled Travel Board 
hearing, as he was unable to obtain transportation.  The Veteran 
requested that his hearing be rescheduled as quickly as possible.  
It does not appear that a hearing was ever rescheduled.  

A basic principle of Veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  As such, the Veteran's requested hearing 
should be scheduled. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at his 
local RO.  Provide him and his representative 
reasonable advance notice of the date, time, 
and location of his requested hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


